Case: 10-10128     Document: 00511201209          Page: 1    Date Filed: 08/11/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 11, 2010
                                     No. 10-10128
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

STEVE LOUIS OUDEMS,

                                                   Plaintiff - Appellant

v.

PATSY BELL; DIANA BOZEMAN; FRANK HOKE,

                                                   Defendants - Appellees


                    Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:09-CV-298


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Steve Louis Oudems, Texas prisoner # 1070555, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint as frivolous. Oudems, proceeding
pro se and informa pauperis (IFP), alleges that the prison library staff and
officials at the Tulia Unit of the Texas Department of Criminal Justice denied
him access to the courts. Specifically, he asserts that the law library at the Tulia
Unit lacked the legal materials necessary for him to prepare a motion for
authorization to file a second or successive habeas application in this court. He

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-10128    Document: 00511201209 Page: 2         Date Filed: 08/11/2010
                                 No. 10-10128

also alleges that his motion and documents, including correspondence from this
court regarding the filing of his motion, were “lost in the mail.” The district
court determined that Oudems was unable to show any actual injury in
connection with his claims and dismissed Oudems’ complaint with prejudice as
frivolous.
      Although Oudems argues generally that his right to access the courts and
right to due process were violated, he does not specify any claims that he would
have raised in a motion for authorization to file a successive motion in this court,
nor does he identify any issue he was prevented from researching. As such, he
has failed to demonstrate any actual injury in connection with his claims. See
Christopher v. Harbury, 536 U.S. 403, 415-416 (2002).
      Because Oudems has not raised an issue of arguable merit, his appeal is
frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). As such, it is
dismissed. 5 TH C IR. R. 42.2. The district court’s dismissal of Oudems’s action as
frivolous and the dismissal of this appeal as frivolous each count as a strike for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387
(5th Cir. 1996). Oudems is warned that if he accumulates three strikes pursuant
to Section 1915(g), he may not proceed IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2